J. B. McPHERSON, District Judge.
The merchandise in question is an alloy of metal, composed of 62 per cent, of iron, 32 per cent, of tin, and 6 per cent, of manganese. It is chiefly used as a hardener in the manufacture of manganese bronze, although it is capable of being used for some other purposes. The board of appraisers classified it under-paragraph 172 of the tariff act of July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 165 [U. S. Comp. St. 1901, p. 1643], as an alloy of which aluminum is the component material of chief value; but this is conceded to have been a mistake. The question for decision now is whether the material should be classified under paragraph 183 (30 Stat. 166 [U. S. Comp. St. 1901, p. 1645]), as a metallic mineral substance in a crude state, or a metal unwrought; or under paragraph 122 (30 Stat. 159 [U. S. Comp. St. 1901, p. 1636]), either directly or by similitude, as ferro-manganese; or under paragraph 193 (30 Stat. 167 [U. S. Comp. St. 1901, p. 1645]), as an article or ware of metal, either partially or wholly manufactured, not specially provided for. The testimony leaves the answer in some doubt, but I have finally come to the conclusion that paragraph 183 is more nearly applicable than either of the other two. The alloy is of no use in its present condition. It must be melted and mixed with other metals to produce such effect as it is capable of producing, and the process it has already undergone is so obviously a mere preliminary that it seems to me to be properly described as a *304metal unwrought. Inspection of the sample tends to confirm this conclusion.
The decision of the Board of General Appraisers is reversed, with instructions to classify the merchandise under paragraph 183.